Citation Nr: 9919116	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  94-27 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for pulmonary 
sarcoidosis with pleurisy, partial rib resection, 
thoracoplasty and axillae scars, currently rated 10 percent 
disabling. 

2.  Entitlement to a temporary total disability rating based 
on a need for convalescence after private hospitalization 
from November 29, 1996 to December 6, 1996.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

4.  Entitlement to special monthly pension based upon the 
need for regular aid and attendance, or due to housebound 
status.






REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The appellant had active duty from January 1950 to May 1954.

This case was previously Remanded by the Board of Veterans' 
Appeals (the Board) to provide the veteran a hearing before a 
travel Member of the Board.  The veteran gave notice that he 
was unable to attend the hearing.  The case was returned to 
the Board for appellate consideration.  

This matter comes before the Board on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  In a March 1992, rating 
decision the RO denied the veteran's claim for an increased 
evaluation for pulmonary sarcoidosis with pleurisy, partial 
rib resection, thoracoplasty and axillae scars, currently 
rated 10 percent disabling.  He filed a timely notice of 
disagreement (NOD) in May 1992 and was issued a statement of 
the case (SOC) in June 1992 with a cover letter regarding 
instructions on perfecting his appeal by filing an enclosed 
VA Form 1-9.  A Supplemental Statement of the Case (SSOC) was 
issued in July 1992.  A substantive appeal (VA Form 1-9) was 
received in July 1992.

In July 1992, the veteran amended his claim to include 
entitlement special monthly pension based upon the need for 
regular aid and attendance, or due to housebound status which 
was subsequently denied by the RO in December 1992.  In 
February 1993, he filed an NOD with respect to the denial of 
his claim for special monthly pension benefits.  

In April 1993, the  veteran was furnished a SSOC pertaining 
to issues of entitlement to an increased evaluation for 
pulmonary sarcoidosis with pleurisy, partial rib resection, 
thoracoplasty and axillae scars and entitlement to special 
monthly pension based upon the need for regular aid and 
attendance, or due to housebound status.  The cover letter 
notified him of the opportunity to submit additional evidence 
within 60 days otherwise his appeal would be forwarded to the 
Board for appellate review.  During the course of his appeal 
he submitted additional evidence which generated SSOC's on 
both issues.

In 1997, the veteran filed claims of entitlement to a 
temporary total disability rating based the provisions of 
38 C.F.R. §§ 4.29 and 4.30 based on hospitalization and 
convalescence at a private hospitalization from November 29, 
1996 to December 6, 1996, TDIU and special monthly 
compensation based upon the need for regular aid and 
attendance, or due to housebound status which were all denied 
by the RO in January 1998.

In April 1998, the veteran filed an NOD to the January 1998 
rating decision in which the RO denied entitlement to a 
temporary total disability rating based the provisions of 
38 C.F.R. § 4.30, TDIU and special monthly compensation based 
upon the need for regular aid and attendance, or due to 
housebound status.

In May 1998, the veteran was furnished a SSOC pertaining to 
the added issues of entitlement to a temporary total 
disability rating based the provisions of 38 C.F.R. §4.30 
based on a need for convalescence after private 
hospitalization from November 29, 1996 to December 6, 1996 
and TDIU.  In June 1998, he filed a substantive appeal.



The Board recognizes that since the veteran's NOD filed in 
April 1998 appears to have also included the issue of 
entitlement to special monthly compensation based upon the 
need for regular aid and attendance, or due to housebound 
status which was denied by the RO in January 1998, the RO 
should have provided him a SOC on such issue.  Accordingly, 
the issue of entitlement to special monthly compensation 
based upon the need for regular aid and attendance, or due to 
housebound status will be addressed in the remand portion of 
the decision.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

The Board notes that during the development of the veteran's 
appeal he appears to have raised the issue of entitlement to 
reimbursement of unauthorized medical experiences incurred 
while hospitalized at a private facility from November 29, 
1996 to December 6, 1996.  As such matter has not been 
formally adjudicated by the RO or shown to be inextricably 
intertwined with the certified issues on appeal it is 
referred to the RO for any necessary adjudicatory action.


FINDINGS OF FACT

1.  The veteran's sole service-connected disability is 
pulmonary sarcoidosis with pleurisy, partial rib resection, 
thoracoplasty and axillae scars.

2.  The veteran does not have a service-connected disability 
that has resulted in surgery necessitating at least one month 
of convalescence following hospitalization from November 29, 
1996 to December 6, 1996, nor does he have a service-
connected disability that has resulted in surgery with severe 
post-operative residuals, nor does he have a service-
connected disability that has resulted in immobilization by 
cast of one major joint or more based on such period of 
hospitalization.


CONCLUSION OF LAW

The criteria for a temporary total rating under the 
provisions of 38 C.F.R. § 4.30, based on convalescence 
following hospitalization from November 29, 1996 to 
December 6, 1996 are not satisfied.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that service-connection has been established 
solely for pulmonary sarcoidosis with pleurisy, partial rib 
resection, thoracoplasty and axillae scars for many years.  

Private hospital records from Woodland Heights Medical Center 
show that the veteran was admitted on November 29, 1996 with 
history of fever, cough with greenish-yellow expectoration, 
bodyaches and shortness of breath for one week.  
He was seen in the emergency room and subsequently admitted 
for diagnosis of bronchopneumonia.  He had a known case of 
chronic obstructive pulmonary disease with emphysema over 
twenty five years and hypertension for the past 20 years.  He 
had a history of osteoarthritis of the lumbosacral spine, 
both knees and shoulders.  He had non-insulin-dependent 
diabetes mellitus since prostatic hypertrophy.  He had benign 
tremors of the upper extremities and head since 1991.  He had 
a thoracotomy in 1953.  He had axillary lymph node biopsy and 
shoulder surgery on the left side in 1970.  

While hospitalized he was admitted to the medical floor.  He 
was placed on a 1500 calorie weight reducing. No salt added 
American Diabetes Association (ADA) diet.  Blood sugar was 
regularly monitored.  He was treated with insulin using a 
sliding scale.  He was placed on Floxin.  He also received 
aminophylline intravenous (IV) in the beginning.  

As the respiratory status improved, the theophylline was 
discontinued.  He received prednisone on a tappering dose.  
The veteran complained of abdominal pain.  He had a history 
of constipation relieved with lactulose, Colace and enema.  A 
pulmonary consultation was done.  The continuation of the IV 
antibiotic and respiratory treatment were recommended.  It 
was noted that as the veteran became asymptomatic and 
ambulatory he was discharged home on December 6, 1996 with 
medications.  Discharge diagnoses were acute exacerbation of 
chronic obstructive disease, Klebsiella bronchitis, non-
insulin-dependent diabetes mellitus, hypertension, peptic 
ulcer disease, benign tremors, benign prostatic hypertrophy 
and obesity.  


Criteria

A temporary total disability rating for convalescence will be 
assigned effective from the date of hospital admission or 
outpatient treatment, and will continue for 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient treatment (with the possibility of 
extensions being granted to cover additional months), if 
treatment of a service-connected disability resulted in one 
of the following:

(1) surgery necessitating at least one month of convalescence 
(including outpatient surgery after March 1, 1989);

(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited) 
(including outpatient surgery after March 1, 1989); and

(3) immobilization by cast, without surgery, of one major 
joint or more (effective as to outpatient treatment March 10, 
1976).  38 C.F.R. § 4.30 (1998) 


Analysis

The only disorders for which hospital treatment was rendered 
were those described above.  These are not service-connected 
disabilities.  Importantly, the veteran's sole service-
connected disability is pulmonary sarcoidosis with pleurisy, 
partial rib resection, thoracoplasty and axillae scars.  The 
veteran is not shown to have a service-connected disability 
that has resulted in surgery necessitating at least one month 
of convalescence following hospitalization from November 29, 
1996 to December 6, 1996, nor does he have a service-
connected disability that has resulted in surgery with severe 
post-operative residuals, nor does he have a service-
connected disability that has resulted in immobilization by 
cast of one major joint or more based on such period of 
hospitalization.  No period of convalescence was required 
following hospitalization in November 1996.

As the period of hospitalization in question did not involve 
treatment of a service-connected disability, the veteran does 
not meet or satisfy the criteria upon which a temporary total 
disability rating on the basis of convalescence may be 
predicated.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a temporary total disability rating based on a 
need for convalescence after private hospitalization from 
November 29, 1996 to December 6, 1996, is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a preliminary review of the record, the Board is of 
the opinion that the record is insufficient for determining 
the remaining issues of entitlement to an increased rating 
for pulmonary sarcoidosis with pleurisy, partial rib 
resection, thoracoplasty and axillae scars, TDIU and special 
monthly pension based upon the need for regular aid and 
attendance, or due to housebound status to enable the Board 
to render a final determination at this time.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

The Board recognizes that many years have passed since the 
veteran was last afforded an adequate comprehensive pulmonary 
examination with regard to service-connected pulmonary 
sarcoidosis with pleurisy, partial rib resection, 
thoracoplasty and axillae scars.  Significantly, while the 
record indicates that he failed to report for a pulmonary 
examination in March 1997, the Board may not overlook the 
fact that in a deferred rating decision of August 1997, the 
rating specialist noted that the reason for the missed 
examination in March 1997 was unclear and the veteran was to 
be re-scheduled for a pulmonary examination.  The record 
lacks any notice or undertaking of a re-scheduled pulmonary 
examination.  The veteran's accredited representative 
requests that the Board remand this case for a pulmonary 
examination in order to adequately address the veteran's 
claim for an increased evaluation pulmonary sarcoidosis with 
pleurisy, partial rib resection, thoracoplasty and axillae 
scars.
Additionally, the Board notes that the veteran should also 
undergo an updated VA aid and attendance and housebound 
examination with completion of a VA Form 21-2680, Examination 
of Housebound Status or Permanent Need for Regular Aid and 
Attendance.  

As the Board noted previously, the RO did not issue a SOC in 
response to the veteran's NOD with the denial of entitlement 
to special monthly compensation based upon the need for 
regular aid and attendance, or due to housebound status in 
January 1998.  Where there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the RO's failure to issue a SOC is a procedural 
defect requiring remand.  Godfrey, 7 Vet. App. at 408-10.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1998), the Board is 
deferring adjudication of issues entitlement to an increased 
rating for pulmonary sarcoidosis with pleurisy, partial rib 
resection, thoracoplasty and axillae scars, TDIU and special 
monthly pension based upon the need for regular aid and 
attendance, or due to housebound status pending a remand of 
the case to the RO for further development as follows:

1.  The RO should request the veteran to 
identify all sources of treatment, VA and 
non-VA, inpatient and outpatient, for all 
disorders particularly his service-
connected pulmonary sarcoidosis with 
pleurisy, partial rib resection, 
thoracoplasty and axillae scars since 
September 1997.  After obtaining any 
necessary authorization, the RO should 
request and associate with the claims 
file legible copies of the veteran's 
complete treatment reports from all 
sources identified which have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.




2.  The RO should arrange for a VA 
examination of the veteran by a 
specialist in pulmonary diseases to 
determine the nature and extent of 
severity of his service-connected 
pulmonary sarcoidosis with pleurisy, 
partial rib resection, thoracoplasty and 
axillae scars. 

(The veteran must be advised that failure 
to cooperate by reporting for 
examinations may result in the denial of 
his claim under 38 C.F.R. § 3.655.  All 
notifications of scheduling of the 
examination should be placed in the 
veteran's claims file.)  

The report of examination should include 
a detailed account of all manifestations 
of the service-connected disability found 
to be present as opposed to any 
coexisting pulmonary disability found on 
examination, if possible.  All indicated 
special studies including pulmonary 
function testing should be conducted. 

The claims file, separate copies of the 
previous and amended criteria for rating 
respiratory disabilities, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examiner must annotate the examination 
report in this regard.


The examiner should address the criteria 
for rating respiratory disabilities when 
providing clinical findings as to the 
nature and extent of severity of the 
veteran's pulmonary sarcoidosis with 
pleurisy, partial rib resection, 
thoracoplasty and axillae scars.  The 
examiner must express an opinion as to 
whether the service-connected respiratory 
disability has rendered the veteran 
unable to obtain and retain substantially 
gainful employment.  Any opinions 
expressed must be accompanied by a 
complete rationale.

3.  The veteran should be afforded a VA 
general medical examination and any 
further indicated multiple body system 
examinations for the purpose of 
determining whether the veteran meets the 
criteria for special monthly pension 
based on the need for the regular aid and 
attendance of another person or on 
account of housebound status.  The 
examiner must also complete a VA Form 21- 
2680, Examination of Housebound Status or 
Permanent Need for Regular Aid and 
Attendance.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination(s) and the examiner(s) must 
annotate the examination report(s) in 
this regard.  
Any further indicated special tests and 
studies should be undertaken.  The 
examiner must express an opinion as to 
whether, on account of his disabilities, 
the veteran requires the regular aid and 
attendance of another individual to 
perform basic daily self care, or whether 
he has been rendered housebound.  Any 
opinion(s) expressed must be accompanied 
by a complete rationale.


4.  The RO should provide the veteran and 
his representative with a separate SOC 
for entitlement to special monthly 
compensation based upon the need for 
regular aid and attendance, or due to 
housebound status with opportunity to 
submit a substantive appeal for appellate 
consideration.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for pulmonary 
sarcoidosis with pleurisy, partial rib 
resection, thoracoplasty and axillae 
scars with consideration of the previous 
and amended criteria for rating 
respiratory disabilities and apply those 
criteria more favorable to the veteran.  
The RO should also document its 
consideration of the Court's holding in 
Esteban v. Brown, 6 Vet. App. 259 (1994) 
and the criteria under 38 C.F.R. § 
3.321(b)(1) (1998). Thereafter, the RO 
should readjudicate the issues of 
entitlement to TDIU and special monthly 
pension based upon the need for regular 
aid and attendance, or due to housebound 
status.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

